AP-77,047
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                SUSAN HAWK                                                            Transmitted 11/23/2015 2:17:29 PM
                                                                                        Accepted 11/23/2015 2:18:32 PM
                CRIMINAL DISTRICT ATTORNEY                                                               ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                             CLERK


November 23, 2015

Mr. John Brown, Chief Deputy Clerk
Court of Criminal Appeals
P.O. Box 12308                                                                 November 23, 2015
Capitol Station
Austin, Texas 78711

        Re:     Appellate Cause No. AP-77,047;
                Trial Court Cause No. F86-85539;
                Kenneth Wayne Thomas v. The State of Texas
                *** DEATH PENALTY CASE ***

Dear Mr. Brown:

       On July 23, 2014, Kenneth Wayne Thomas was sentenced to death for the capital
murder of Mildred Finch. An appeal of his conviction is currently pending before the
Court.

        On December 23, 2014, the Dallas County District Clerk’s Office filed a Clerk’s
Record regarding the Thomas case. This record is incomplete. On October 16, 2015, the
undersigned delivered a letter to the District Clerk’s Office requesting that a
supplemental clerk’s record be prepared containing a copy of the punishment jury charge
and certain identified motions. On October 21, 2015, the District Clerk’s Office prepared
a supplemental clerk’s record and transmitted that record to the Court. This supplemental
record is incomplete. Although it contains the motions identified in my October 16th
letter, it does not contain the punishment charge. The punishment charge was
subsequently located. On November 2, 2015, the undersigned requested that the District
Clerk prepare and transmit a second supplemental record (one containing the punishment
charge) to the Court.

       Today, the undersigned reviewed the District Clerk’s Office online database to
determine whether the second supplemental record (one containing the punishment
charge) had been transmitted to the Court. It appears that this record has not yet been
sent. The undersigned contacted the District Clerk’s Criminal Operations Manager and
requested yet again that this supplemental record be prepared and sent to the Court.

       This letter is sent simply to keep the Court apprised of the undersigned’s
continued efforts to ensure that a complete record is transmitted to the Court in this case.


Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
If this second supplemental record is not transmitted by Monday, November 30, 2015, the
State may request intervention from the Court.

       Should you have any questions or concerns please feel free to contact me via
telephone or email.


                                                                  Sincerely,




                                                                  Christine Womble
                                                                  Assistant District Attorney
                                                                  State Bar No. 24035991
                                                                  Frank Crowley Courts Building
                                                                  133 N. Riverfront Blvd., LB-19
                                                                  Dallas, Texas 75207-4399
                                                                  (214) 653-3625
                                                                  (214) 653-3643 fax
                                                                  CWomble@dallascounty.org



cc:

John Tatum (via email)
Michael Mowla (via email)




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

                                                 2